 1                                                                           O
 2                                                                        JS-6
 3
 4
 5
 6
 7
 8
 9
                       United States District Court
10
                       Central District of California
11   GUNN PACIFIC REFLECTION LLC, a           Case No. 2:18-CV-06842-ODW (JPRx)
12   Washington limited liability company
13                 Plaintiff,
                                              ORDER GRANTING PLAINTIFF’S
14        v.                                  MOTION FOR DEFAULT
                                              JUDGMENT [39]
15   ASBJORN JOHNSEN, an individual;
16   ODD WESTRUM, an individual; GARY K.
     WIGGINS, an individual;
17   CAPTAIN’S ADJUSTING SERVICES,
18   INC., a Washington corporation;
     MAGONE MARINE SERVICE, INC., an
19   Alaska corporation; MARINE ELECTRIC,
20
     INC., a Washington corporation; NORTH
     SEA REFRIGERATION INC., a
21   Washington corporation; PROGRESSIVE
22
     FISHERIES L.L.C., a Washington limited
     liability company,
23
                   Defendants.
24
25
26
27
28
 1                                     I.      INTRODUCTION
 2          Presently before the Court is Plaintiff Gunn Pacific Reflection LLC’s
 3   (“Plaintiff”) Motion for Default Judgment (“Motion”). (ECF No. 39.) For the reasons
 4   that follow, the Court GRANTS Plaintiff’s Motion.1
 5                                      II.     BACKGROUND
 6   A.     Factual Background
 7         As the former owner of the Vessel PACIFIC REFLECTION, official number
 8   546106 (“Vessel”), Plaintiff brings this action seeking a declaration that the Vessel is
 9   clear from any maritime lien or Notice of Claim of Maritime Lien (“Notice”).
10   (Compl. ¶ 3, ECF No. 3.)
11         Defendant Asbjorn Johnsen (“Johnsen”) was allegedly a Vessel crew member
12   under its previous owner AKW Fisheries, Inc. (“AKW”). (Compl. ¶ 5.) Johnsen filed
13   a Notice for $5400 against the Vessel with the U.S. Coast Guard on January 14, 1994.
14   (Compl. ¶ 5.) Defendant Odd Westrum (“Westrum”) was also allegedly a Vessel
15   crew member under AKW’s ownership and filed a Notice for $3000 against the
16   Vessel on February 2, 1994. (Compl. ¶ 7.) Defendant Captain’s Adjusting Services,
17   Inc. (“Captain”) filed a Notice for $746.12 plus interest against the Vessel on July 19,
18   1993. (Compl. ¶ 11.) Defendant Magone Marine Service, Inc. (“Magone”) filed a
19   Notice for $2393.41 against the Vessel on April 29, 1996. (Compl. ¶ 13.) Defendant
20   Marine Electric, Inc. (“Marine”) filed a Notice for $5343.85 against the Vessel on
21   May 12, 1998. (Compl. ¶ 15.) Defendant North Sea Refrigeration, Inc. (“North Sea”)
22   filed a Notice for $3136.13 against the Vessel on January 5, 1998. (Compl. ¶ 17.)
23   Defendant Progressive Fisheries, L.L.C. (“Progressive”) filed a Notice for $25,000
24   against the Vessel on October 10, 1997. (Compl. ¶ 19.) Johnsen, Westrum, Captain,
25   Magone, Marine, North Sea, and Progressive are collectively “Defendants.”2
26
     1
27     After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     2
28     Plaintiff dismissed Defendant Gary K. Wiggins with prejudice on December 13, 2018. (Notice of
     Voluntary Dismissal, ECF No. 30.)



                                                      2
 1        Plaintiff alleges that, after an investigation, due to the passage of time and the
 2   liens occurring under the previous owner, AKW, Plaintiff could not ascertain the facts
 3   surrounding Defendants’ claims. (Compl. ¶¶ 6, 8, 12, 14, 16, 18, 20.)
 4        B. Procedural Background
 5        Plaintiff filed its Complaint on August 9, 2018. (See generally Compl.) On
 6   August 23, 2018, Plaintiff served Defendant Johnsen with the Summons and
 7   Complaint. (Proof of Service (“POS”), ECF No. 12.) Plaintiff served Defendant
 8   Marine on August 24, 2018. (POS, ECF No. 13.) On August 29, 2018, Plaintiff
 9   served Defendant Magone with the Summons and Complaint via certified mail, which
10   Defendant Magone received on September 5, 2018. (Notice and Acknowledgement of
11   Service, ECF No. 22.)        Plaintiff served Defendants Captain, North Sea, and
12   Progressive on September 13, 2018. (POS, ECF Nos. 21, 23, 24.) Plaintiff served
13   Defendant Westrum on November 7, 2018. (POS, ECF No. 25.)
14         Defendants did not appear or respond to the Complaint, and as such, Plaintiff
15   filed requests to enter default against the non-appearing Defendants. (Request for
16   Clerk to Enter Default, ECF Nos. 26, 33.) On December 11, 2018, the Clerk of the
17   Court entered default against Captain, Magone, North Sea, Progressive, and Westrum
18   (Default by Clerk, ECF No. 27.) On December 18, 2018, the Clerk entered default
19   against Johnsen and Marine. (Default by Clerk, ECF No. 34.)
20                               III.   LEGAL STANDARD
21         Federal Rule of Civil Procedure (“FRCP”) 55(b) authorizes a district court to
22   grant a default judgment after the Clerk enters default under Rule 55(a). Fed. R. Civ.
23   P. 55(b). Before a court can enter a default judgment against a defendant, the plaintiff
24   must satisfy the procedural requirements set forth in FRCP 54(c) and 55, as well as
25   Local Rules 55-1 and 55-2. Fed. R. Civ. P. 54(c), 55; C.D. Cal. L.R. 55-1, 55-2.
26   Local Rule 55-1 requires that the movant submit a declaration establishing:
27   (1) “[w]hen and against what party the default was entered;” (2) “[t]he identification
28   of the pleading to which default was entered;” (3) whether the defaulting party is a




                                                3
 1   minor, incompetent person, or active service member; (4) “[t]hat the Servicemembers
 2   Civil Relief Act [50 U.S.C. § 3931] does not apply;” and that (5) the defaulting party
 3   was properly served with notice, if required under Rule 55(b)(2). C.D. Cal. L.R. 55-1.
 4         If these procedural requirements are satisfied, a district court has discretion to
 5   enter default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). “A
 6   defendant’s default does not automatically entitle the plaintiff to a court-ordered
 7   judgment.” PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal
 8   2002). In exercising discretion, a court must consider several factors (the “Eitel
 9   Factors”):
10         (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
11         substantive claim, (3) the sufficiency of the complaint, (4) the sum of
           money at stake in the action; (5) the possibility of a dispute concerning
12
           material facts; (6) whether the default was due to excusable neglect, and
13         (7) the strong policy underlying the [FRCP] favoring decisions on the
14
           merits.

15   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986). Generally, after the Clerk
16   enters default, the defendant’s liability is conclusively established, and the well-
17   pleaded factual allegations in the complaint are accepted as true, except those
18   pertaining to damages. TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th
19   Cir. 1987) (per curiam) (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th
20   Cir. 1977)).
21                                     IV. DISCUSSION
22         Plaintiff has complied with the relevant procedural requirements and has
23   established that the Eitel factors favor entry of default judgment.
24   A.    Procedural Requirements
25         In accordance with FRCP 55 and Local Rule 55-1, Plaintiff submitted a
26   declaration which states: (1) the Clerk entered default against each Defendant; (2) the
27   default was entered on the Complaint filed on August 9, 2018; (3) Defendants are not
28   infants or incompetent persons; (4) Defendants are not covered under the



                                                  4
 1   Servicemembers Civil Relief Act; and (5) service of the Motion is not required under
 2   FRCP 55(b)(2). (Decl. of Lafcadio Darling ¶¶ 4–11, ECF No. 39-1.) Accordingly,
 3   the Court finds that Plaintiff satisfied the procedural requirements.
 4   B.    Eitel Factors
 5         The Court finds that the Eitel factors favor default judgment. The Court will
 6   discuss each factor in turn.
 7         1.     First Eitel Factor: Possibility of Prejudice to Plaintiff
 8         The first Eitel factor considers whether plaintiff will suffer prejudice if default
 9   judgment is not entered. Eitel, 782 F.2d at 1471. When a defendant fails to appear
10   and defend its claims, the plaintiff would be without recourse and suffer prejudice
11   unless default judgment is entered. PepsiCo, 238 F. Supp. 2d at 1177.
12         Here, Defendants had the opportunity to pursue their liens for at least the past
13   twenty years but have not done so. The dates of Defendants’ liens range from 1993 to
14   1998. (See Compl. ¶¶ 5, 7, 11, 13, 15, 17, 19.) Defendants’ delay in pursuing the
15   liens prejudice Plaintiff by clouding the Vessel’s title.       Defendants also had an
16   opportunity to defend their liens in this action but failed to do so. As a result of
17   Defendants’ non-appearance, Plaintiff would be left without recourse if not for default
18   judgment. Accordingly, the first Eitel factor weighs in favor of granting default
19   judgment.
20         2.     Second and Third Eitel Factors: Meritorious and Sufficiently
21                Pleaded Claims
22         The second and third Eitel factors address the merits and sufficiency of
23   Plaintiff’s claims as pleaded in the complaint. Eitel, 782 F.2d at 1471–72.
24         Plaintiff brings its claim under 46 U.S.C. § 31343, which governs the recording
25   and discharging of notices of claim of maritime lien. (See Compl. ¶ 1.) Under 46
26   U.S.C. § 31343(e), “[a] notice of claim of lien recorded under subsection (b) of this
27   section shall expire 3 years after the date the lien was established.”
28




                                                  5
 1         Here, Defendants’ Notices have expired. Johnsen recorded a Notice against the
 2   Vessel on January 14, 1994 (Compl. ¶ 5); Westrum recorded a Notice against the
 3   Vessel on February 2, 1994 (Compl. ¶ 7); Captain recorded a Notice against the
 4   Vessel on July 19, 1993 (Compl. ¶ 11); Magone recorded a Notice against the Vessel
 5   on April 29, 1996 (Compl. ¶ 13); Marine recorded a Notice against the Vessel on May
 6   12, 1998 (Compl. ¶ 15); North Sea recorded a Notice against the Vessel on January 5,
 7   1998 (Compl. ¶ 17); and Progressive recorded a Notice against the Vessel on October
 8   10, 1997 (Compl. ¶ 19). To the extent that any Defendant still intends to pursue its
 9   Notice, it will likely be precluded from doing so as a result of 46 U.S.C. § 31343(e).
10   Therefore, Plaintiff has sufficiently pleaded a meritorious admiralty and/or maritime
11   claim that falls within the Court’s subject-matter jurisdiction. See Fed. R. Civ. P.
12   9(h)(1). Accordingly, the second and third Eitel factors weigh in favor of granting
13   default judgment.
14         3.     Fourth Eitel Factor: The Sum of Money at Stake
15         The fourth Eitel factor balances “the amount of money at stake in relation to the
16   seriousness of [the] [d]efendant’s conduct.” PepsiCo, 238 F. Supp. 2d at 1176. Stated
17   otherwise, the Court is required to assess “whether the recovery sought is proportional
18   to the harm caused by [D]efendants’ conduct.”         Landstar Ranger, Inc. v. Parth
19   Enters., Inc., 725 F. Supp. 2d 916, 921 (C.D. Cal. 2010).
20         Here, Plaintiff seeks to clear the Vessel’s title under 46 U.S.C. § 31343 from
21   Defendants’ liens. Defendants’ seven Notices against the Vessel amount to a total of
22   $45,019.51 plus interest. Relief is proportional to the harm caused because Plaintiff is
23   seeking only to clear the vessel of the liens, and is not seeking any additional amount
24   for Defendants’ failure to pursue their claims or respond to the Complaint.
25   Accordingly, the fourth Eitel factor favors entry of default judgement.
26         4.     Fifth Eitel Factor: Possibility of Disputed Fact
27         The fifth Eitel factor examines whether material facts are disputed. Eitel, 782
28   F.2d at 1471–72. Because the allegations in Plaintiff’s Complaint are presumed true,




                                                6
 1   Defendants’ failure to appear in this action results in a finding that “no factual
 2   disputes exist that would preclude entry of default judgment.” Vogel v. Rite Aid
 3   Corp., 992 F. Supp. 2d 998, 1013 (C.D. Cal. 2014). Accordingly, this factor favors
 4   entry of default judgment.
 5          5.      Sixth Eitel Factor: Excusable Neglect
 6          The sixth Eitel factor considers whether Defendants’ default was due to
 7   excusable neglect. Eitel, 782 F.2d at 1471–72.
 8          Plaintiff effected service on each Defendant.3 Defendants were thus on notice
 9   and failed to respond. No facts before the Court indicate that Defendants’ defaults are
10   due to excusable neglect.
11          6.      Seventh Eitel Factor: Policy for Deciding Cases on the Merits
12          Finally, the seventh Eitel factor reflects the policy that “cases should be decided
13   upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. However,
14   “a decision on the merits [is] impractical, if not impossible” when a defendant fails to
15   answer the plaintiff’s complaint. PepsiCo Inc., 238 F. Supp. 2d at 1177.
16          Here, a decision on the merits is not possible since Defendants failed to respond
17   or otherwise defend this case. Accordingly, the seventh Eitel factor favors entry of
18   default judgment.
19          As the Eitel factors favor granting default judgment, the Court GRANTS
20   Plaintiff’s Motion for Default Judgment.
21   C.     Relief Sought
22          Plaintiff seeks declaratory relief that the Vessel is not subject to any maritime
23   lien or Notice from Defendants. (Mot. 5.)
24          In determining the proper scope of declaratory relief, FRCP 54(c) requires that
25
26   3
      Defendants Captain, North Sea, and Progressive are involuntarily dissolved companies in Oregon
27   and each were served at their last known registered agent’s address and through the Oregon
     Secretary of State. Oregon’s service statute provides that “[t]he Secretary of State shall be an agent
28   of a corporation including a dissolved corporation upon whom any such process . . . may be served
     whenever the corporation fails to appoint or maintain a registered agent.” Or. Rev. Stat. § 60.121(2).



                                                       7
 1   “a default judgment must not differ in kind from, or exceed in amount, what is
 2   demanded in the pleadings.” Here, Plaintiff has specifically pleaded a claim for
 3   declaratory relief in its Complaint. (Compl. 9.) Plaintiff requests the Court to enter
 4   default judgment in the form of declaratory relief clearing the Vessel from any
 5   maritime lien or Notice asserted by Defendants Johnsen, Westrum, Captain, Magone,
 6   Marine, North Sea, and Progressive. (Compl. 9.) This relief appears appropriate and
 7   within the Court’s jurisdiction pursuant to 46 U.S.C. § 31343(c)(2).
 8                                        V.   CONCLUSION
 9         For the foregoing reasons, the Court GRANTS Plaintiff’s Motion for Default
10   Judgment. (ECF No. 39.) It is further ORDERED that the Clerk of the Court shall
11   enter JUDGMENT in favor of Plaintiff and against Defendants as follows:
12         1.    Defendant Asbjorn Johnsen’s lien for $5400 submitted on January 14,
13               1994, against the Vessel PACIFIC REFLECTION, official number
14               546106, is time-barred under the applicable statute of limitations, and
15               thus the Vessel is not subject to the notice of claim of lien filed by
16               Defendant Johnsen on January 14, 1994;
17         2.    Defendant Odd Westrum’s lien for $3000 submitted on February 2, 1994,
18               against the Vessel PACIFIC REFLECTION, official number 546106, is
19               time-barred under the applicable statute of limitations, and thus the
20               Vessel is not subject to the notice of claim of lien filed by Defendant
21               Westrum on February 2, 1994;
22         3.    Defendant Captain’s Adjusting Services, Inc.’s lien for $746.12 plus
23               interest submitted on July 19, 1993, against the Vessel PACIFIC
24               REFLECTION, official number 546106, is time-barred under the
25               applicable statute of limitations, and thus the Vessel is not subject to the
26               notice of claim of lien filed by Defendant Captain’s Adjusting Services,
27               Inc. on July 19, 1993;
28         4.    Defendant Magone Marine Service, Inc.’s lien for $2393.41 submitted on




                                                8
 1        April 29, 1996, against the Vessel PACIFIC REFLECTION, official
 2        number 546106, is time-barred under the applicable statute of limitations,
 3        and thus the Vessel is not subject to the notice of claim of lien filed by
 4        Defendant Magone Marine Service, Inc. on April 29, 1996;
 5   5.   Defendant Marine Electric, Inc.’s lien for $5343.85 submitted on May
 6        12, 1998, against the Vessel PACIFIC REFLECTION, official number
 7        546106, is time-barred under the applicable statute of limitations, and
 8        thus the Vessel is not subject to the notice of claim of lien filed by
 9        Defendant Marine Electric, Inc. on May 12, 1998;
10   6.   Defendant North Sea Refrigeration, Inc.’s lien for $3136.13 submitted on
11        January 5, 1998, against the Vessel PACIFIC REFLECTION, official
12        number 546106, is time-barred under the applicable statute of limitations,
13        and thus the Vessel is not subject to the notice of claim of lien filed by
14        Defendant North Sea Refrigeration, Inc. on January 5, 1998;
15   7.   Defendant Progressive Fisheries, L.L.C.’s lien for $25,000 submitted on
16        October 10, 1997, against the Vessel PACIFIC REFLECTION, official
17        number 546106, is time-barred under the applicable statute of limitations,
18        and thus the Vessel is not subject to the notice of claim of lien filed by
19        Defendant Progressive Fisheries, L.L.C on October 10, 1997; and
20   8.   The Clerk of the Court shall close the case.
21
22   IT IS SO ORDERED.
23
24   June 17, 2019                ____________________________________
                                          OTIS D. WRIGHT, II
25
                                    UNITED STATES DISTRICT JUDGE
26
27
28




                                        9
